           Case 2:18-cr-00123-cr Document 74 Filed 06/05/19 Page 1 of 5


                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )
                                             )       Crim No. 2:18-CR-123
KRYSTAL WHITCOMB,                            )
SHAWN WHITCOMB, AND                          )
MICHAEL HAYES a.k.a. “Mo,”                   )
     Defendants                              )


         GOVERNMENT’S MOTION FOR DESIGNATION AS A COMPLEX CASE
           AND CONTINUANCE PURSUANT TO THE SPEEDY TRIAL ACT

        The United States of America, by and through its attorney, Christina E. Nolan, United

States Attorney for the District of Vermont, hereby moves the Court to declare the above

referenced case a complex case for the purposes of the Speedy Trial Act and to exclude time

under the Act.

        In the summer of 2018, the Vermont Drug Task Force began a drug investigation into

Michael Pimental, Krystal Whitcomb, Shawn Whitcomb and others. During the course of the

investigation, law enforcement received information that Pimental and Krystal were traveling

out-of-state to pick up large quantities of heroin and fentanyl, and were bringing those drugs

back to the Caledonia County area of Vermont to distribute them. Once in Vermont, Shawn

Whitcomb and Krystal Whitcomb would distribute those drugs. The conspiracy involved

significant quantities of heroin and fentanyl, and both Pimental and Krystal were reported to

have guns. As part of this investigation, law enforcement conducted five controlled purchases of

heroin from Shawn Whitcomb from July through September 2018. Law enforcement also

conducted a controlled purchase of heroin and fentanyl from Krystal Whitcomb on October 10,

2018.

                                                 1
           Case 2:18-cr-00123-cr Document 74 Filed 06/05/19 Page 2 of 5


       On October 14, 2018, law enforcement recovered the body of Michael Pimental.

Pimental had been shot and his death has been ruled a homicide. In the hours before Pimental’s

body was recovered, a Sherriff’s Deputy in Grafton County New Hampshire stopped Krystal

Whitcomb and a male named Michael Hayes in a Cadillac registered to Michael Pimental.

Michael Hayes was driving the car and Krystal was in the passenger seat. During the stop,

Hayes provided a false name and was later arrested. Law enforcement also recovered two

firearms from the Cadillac: a Hi-Point .380 caliber handgun with a round in the chamber and a

Hi-Point .40 caliber handgun which was loaded with a full magazine. Krystal told law

enforcement that both firearms belonged to her. A third gun, a Ruger .38 Special revolver, has

since been recovered from the Cadillac, along with a large quantity of heroin and U.S. currency.

Investigators later searched the Cadillac more extensively and found a large amount of blood in

the trunk. Lab analysis confirmed through DNA that this blood belonged to Michael Pimental.

       Krystal participated in an extensive interview with law enforcement about Pimental’s

death and her involvement in drug trafficking. While Krystal changed some parts of her

statement during the lengthy interview, she consistently indicated that she was present at the

residence when Pimental was shot, and that her father, Shawn Whitcomb, and another male,

were involved in killing Pimental. In conversations with law enforcement before his arrest,

Shawn did not directly admit involvement, but he did tell officers: “I did what I did” to protect

Krystal. Shawn also told law enforcement: “I don’t want to go to jail for the rest of my life.”

       On November 8, 2018, the federal grand jury sitting in Burlington returned a ten-count

Second Superseding Indictment charging the above defendants with a variety of drug and

firearms offenses. The indictment does not charge any conduct related to the homicide and as of

this date, no one has been charged in state court with conduct relating to the homicide. Counsel




                                                 2
           Case 2:18-cr-00123-cr Document 74 Filed 06/05/19 Page 3 of 5


for the defendants have sought and received extensions of time to file pretrial motions and the

new pretrial motions date is June 7, 2019.

       Since return of the Second Superseding Indictment, the government’s investigation into

the homicide has continued and several crimes are still under investigation including: conspiracy

to distribute controlled substances in violation of 21 U.S.C. § 846; possession of firearms by

previously convicted felons and/or users of controlled substances in violation of 18 U.S.C. §

922(g)(1), (g)(3); and using or carrying a firearm during and in relation to drug trafficking crime

and possessing a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. §

924(c). If the investigation reveals that Pimental was killed in the course of a 924(c) violation,

then the enhanced penalties found at 18 U.S.C. § 924(j) would be implicated. A conviction

under 924(j) calls for punishment “by death or by imprisonment for any term of years of life.”

18 U.S.C. § 924(j)(1).

       No final decisions have been made at this point regarding the charges the government

will seek. However, given that one of the crimes under investigation could subject the

defendants to the death penalty if charged, the United States Attorney’s Office (USAO) is

required to consult with the Capital Case Unit (CCU) within the Criminal Division of the United

States Department of Justice prior to indictment. The USAO must make its own

recommendation to the CCU about whether to seek the death penalty and the CCU must then

independently evaluate the case and make its own recommendation to the Attorney General for

the United States. In all Federal cases in which a defendant is charged, or could be charged with

an offense subject to the death penalty, the Attorney General makes the final decision about

whether or not to seek the death penalty. This process, from start to finish, is time consuming.

       In light of the gravity of the current charges, the ongoing investigation into the homicide

and other crimes related to the homicide, the number of defendants and still unindicted co-

                                                  3
           Case 2:18-cr-00123-cr Document 74 Filed 06/05/19 Page 4 of 5


conspirators, and the need to possibly comply with the CCU process before indictment, the

government requests the Court designate this case as complex, continue the motions deadline for

six months, until December 4, 2019, and exclude from the Speedy Trial clock the time between

the date of this filing and December 4, 2019. The Speedy Trial Act provisions support this

request. Under 18 U.S.C. § 3161(h)(7), the Court may grant a continuance and exclude time

from the Speedy Trial clock if “the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.” Among the factors to consider when

determining whether to grant such a continuance is:

               Whether the case is so unusual or so complex, due to the number
               of defendants, the nature of the prosecution, or the existence of
               novel questions of fact or law, that it is unreasonable to expect
               adequate preparation for pretrial proceedings or for the trial itself
               within the time limits established by this section.

18 U.S.C. § 3161(h)(7)(B)(ii)

       This case is undoubtedly complex, with a large number of defendants and unindicted

coconspirators, and nature of the investigation involves one of the most serious crimes the

government prosecutes. The government has been diligently working toward completing the

process of charging this case. However, the time limits found in the Speedy Trial Act are not

sufficient to complete this work and may, in fact, prejudice the defendants in this case. For

example, if the defendants are convicted of the current charges before the investigation is

complete, they risk facing additional criminal charges without the ability to globally resolve all

of the charges at the same time.

       For these reasons and those articulated above, the government urges the Court to declare

case complex and to continue the pretrial motions deadline until December 4, 2019. The

government also requests that, for the same reasons, the Court exclude the time from when trial

must commence, between the date on which this motion is filed and December 4, 2019, on the

                                                  4
            Case 2:18-cr-00123-cr Document 74 Filed 06/05/19 Page 5 of 5


basis that the ends of justice outweigh the best interest of the public and the defendant in a

speedy trial.

       The government has consulted with the defendants about this motion by sending a draft

of the motion to their counsel. Thomas Sherrer, Esq., counsel for Michael Hayes, has indicated

that he does not object to the government’s request to declare the case complex and does not

objection to the request to continue the pretrial motions deadline. Alex Nelson, Esq., counsel for

Shawn Whitcomb has indicated that Shawn Whitcomb objects to the government’s motion. And

Michael Straub, counsel for Krystal Whitcomb, has indicated that Krystal Whitcomb takes no

position on the motion at this time.

       Dated at Burlington, in the District of Vermont this 4th day of June, 2019.

                                                              Respectfully submitted,

                                                              UNITED STATES OF AMERICA

                                                              CHRISTINA E. NOLAN
                                                              United States Attorney

                                                      By:     Wendy L. Fuller
                                                              WENDY L. FULLER
                                                              Assistant U.S. Attorney




                                                  5
